Case 4:19-cv-00180-ALM-KPJ Document 73 Filed 07/17/19 Page 1 of 2 PageID #: 1457



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  EDWARD BUTOWSKY                                 §
                                                  §
    Plaintiff,                                    §
                                                  §
  v.                                              §    CIVIL ACTION NO.
                                                  §    4:19-CV-00180-ALM-KPJ
  MICHAEL GOTTLIEB, ET AL.,                       §
                                                  §
    Defendants.                                   §


       THE BAUMAN DEFENDANTS’ AGREED MOTION TO WITHDRAW THEIR
                         MOTION TO DISMISS


        On July 1, 2019, Defendants Brad Bauman (“Mr. Bauman”) and the Pastorum Group (the

 “Bauman Defendants”) filed a Motion to Dismiss. ECF No. 52. On July 15, 2019, Plaintiff filed

 an Amended Complaint containing new allegations and causes of action against the Bauman

 Defendants. ECF No. 62. On July 17, 2019, counsel for the Bauman Defendants conferred with

 counsel for Plaintiff, coming to an agreement that the Bauman Defendants shall withdraw their

 Motion to Dismiss for the purpose of drafting a new responsive pleading and filing it on July 29,

 2019. See FED. R. CIV. P. 15(a)(3). The Bauman Defendants hereby respectfully request the Court

 withdraw their pending Motion to Dismiss from the docket and set the Bauman Defendants’ new

 deadline to file a responsive pleading on July 29, 2019.




 THE BAUMAN DEFENDANTS’ AGREED MOTION TO WITHDRAW THEIR MOTION TO DISMISS—PAGE 1 OF 2
Case 4:19-cv-00180-ALM-KPJ Document 73 Filed 07/17/19 Page 2 of 2 PageID #: 1458



 This 17th day of July, 2019.                       Respectfully submitted,

                                                    /s/ RJ Giglio_____________
                                                    Andrew B. Ryan
                                                    State Bar Card No. 24054464
                                                    RJ Giglio
                                                    State Bar Card No. 24108016
                                                    Ryan Law Partners LLP
                                                    3811 Turtle Creek Boulevard, Suite 780
                                                    Dallas, Texas 75219
                                                    Telephone: (214) 417-0076
                                                    Facsimile: (888) 594-6240
                                                    E-mail: andy@ryanlawpartners.com
                                                    E-mail: rj@ryanlawpartners.com

                                                    ATTORNEYS FOR             THE     BAUMAN
                                                    DEFENDANTS


                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2019, a true and correct copy of the foregoing document
 was served on counsel for all parties via the Court’s e-filing system.

                                                    /s/_RJ Giglio_________________
                                                    RJ Giglio


                                CERTIFICATE OF CONFERENCE

         I hereby certify that on July 17, 2019, I, the undersigned, conferred with counsel for
 Plaintiff and acquired his consent to file this motion.

                                                    /s/_RJ Giglio_________________
                                                    RJ Giglio




 THE BAUMAN DEFENDANTS’ AGREED MOTION TO WITHDRAW THEIR MOTION TO DISMISS—PAGE 2 OF 2
